Case 1:19-cv-O0006-PMW Docum

JS 44 (Rev. 08/18)

The JS 44 civil cover sheet and the information contained herein neither replace nor su
provided by local rules of court. This form, approved by the Judicial Conference of th
purpose of initiating the civil docket sheet

nh

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

ent 2-1 Filed 01/31/19 Page i1of1

CIVIL COVER SHEET

ement the filin

r jing and service of pleadings or other papers as required by law, except as
nited States in

eptember 1974, is required for the use of the Clerk of Court for the

8

 

I. (a) PLAINTIFFS

Argon Technologies, Inc. dba Klymit Corporation Utah, a Utah
corporation,

(b) County of Residence of First Listed Plaintiff Davis
(EXCEPT IN U.S. PLAINTIFF CASES)

(Cc) Attorneys (Hrar Name, Address, and Yelephone Number) .
Clinton E. Duke, Aaron R. Harris; Durham Jones & Pinegar

111 South Main Street, Suite 2400
Salt Lake City, UT 84111; (801) 415-3000

DEFENDANTS

SC Chillax Store SRL (dba WellaX Outdoors), a foreign company, and
Radu Adumitresi, an individual,

County of Residence of First Listed Defendant
(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

NOTE:

Attorneys (if Known)
Michael J. Sullivan; Law Office of Michael J. Sullivan

111 North Market Street, Suite 300
San Jose, CA 95113; (408) 628-8882

 

 

Il. BASIS OF JURISDICTION (Place an "x" in One Box Only)

| $3 Federal Question

(U.S, Government Not a Party)

U.S, Government
Plaintiff

02 US. Government
Defendant

0 4 Diversity
(Indicate Citizenship of Parties in liem II)

 

IV. NATURE OF SUIT (Place an “x” in One Box Oat)

II.

CITIZENSHIP OF PRINCIPAL PARTIES (piace an "x" in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
PTF DEF PTF DEF
Citizen of This State 0 | O | Incorporated or Principal Place o4 04
of Business In This State
Citizen of Another State O 2 © 2 Incorporated and Principal Place o05 05
of Business In Another State
Citizen or Subject of a 03 O 3. Foreign Nation o6 O06

Foreign Country
Click here for: Nature o

 

r Suit Code Descriptions
OTHER STATUTES ]

 

 

 

 

 

 

 

 

 

L CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY
O 110 Insurance PERSONAL INJURY PERSONAL INJURY |0 625 Dnig Related Seizure O 422 Appeal 28 USC 158 0 375 False Claims Act
0 120 Marine 0 310 Airplane © 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal O 376 Qui Tam (31 USC
0 130 Miller Act 0 315 Airplane Product Product Liability O 690 Other 28 USC 157 3729(a})
O 140 Negotiable Instrument Liability 0 367 Health Care/ © 400 State Reapportionment
7 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical [ 0 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 820 Copyrights © 430 Banks and Banking
O 151 Medicare Act 0 330 Federal Employers’ Product Liability 830 Patent O 450 Commerce
© 152 Recovery of Defaulted Liability G 368 Asbestos Personal 0 835 Patent - Abbreviated O 460 Deportation
Student Loans 0 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) 0 345 Marine Product Liability _ O 840 Trademark Corrupt Organizations
O 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR _ i O 480 Consumer Credit
of Veteran’s Benefits © 350 Motor Vehicle O 370 Other Fraud O 710 Fair Labor Standards © 861 HIA (1395 ff) O 485 Telephone Consumer
G 160 Stockholders’ Suits © 355 Motor Vehicle O 371 Truth in Lending Act ©) 862 Black Lung (923) Protection Act
© 190 Other Contract Product Liability O 380 Other Personal O 720 Labor/Management O 863 DIWC/DIWW (405(g)) | 0 490 Cable/Sat TV
O 195 Contract Product Liability | 360 Other Personal Property Damage Relations O 864 SSID Title XVI © 850 Securities/Commodities/
0 196 Franchise Injury O 385 Property Damage 0 740 Railway Labor Act O 865 RSI (405(g)) Exchange
©) 362 Personal Injury - Product Liability O 751 Family and Medical O 890 Other Statutory Actions
Medical Malpractice Leave Act O 891 Agricultural Acts
| REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS _]0 790 Other Labor Litigation FEDERAL TAX SUITS 0 893 Environmental Matters
O 210 Land Condemnation 0 440 Other Civil Rights Habeas Corpus: 0 791 Employee Retirement © 870 Taxes (U.S, Plaintiff 1 895 Freedom of Information
0 220 Foreclosure O 441 Voting O 463 Alien Detainee Income Security Act or Defendant) Act
O 230 Rent Lease & Ejectment 0 442 Employment 1 510 Motions to Vacate O 871 IRS—Third Party 0 896 Arbitration
© 240 Torts to Land 0 443 Housing/ Sentence 26 USC 7609 0 899 Administrative Procedure
O 245 Tort Product Liability Accominodations O 530 General Acl/Review or Appeal of
0) 290 All Other Real Property © 445 Amer, w/Disabilities -] 535 Death Penalty IMMIGRATION Agency Decision
Employment Other: O 462 Naturalization Application 6 950 Constitutionality of
© 446 Amer, w/Disabilities -] 540 Mandamus & Other |0 465 Other Immigration State Statutes
Other 0 550 Civil Rights Actions
© 448 Education 0 555 Prison Condition
0 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Place an “xX” in One Box Only)

PK1 Original O 2 Removed from O 3 Remanded from o4

Reinstated or © 5 Transferred from OF 6 Multidistrict O 8 Multidistrict

 

Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

35 U.S.C. §§ 1, 271, 281 and 283-285

 

VI. CAUSE OF ACTION

Brief description of cause;
Patent Infringement

© CHECK IF THIS IS A CLASS ACTION

 

VII. REQUESTED IN

DEMAND §$ CHECK YES only if demanded in complaint:

 

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: M Yes No
VII, RELATED CASES)
IF ANY (See instructions): JUDGE DOCKET NUMBER
DATE SIGNAJURE OF ATTORNEY OF REC
sven Toe i
FOR OFFICE USE ONLY wear we

RECEIPT # AMOUNT APPLYING IFP

JUDGE MAG, JUDGE
